Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 16 January 1799
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin


          
            Dear Sir
            Philadelphia Jan. 16. 99.
          
          Your favor which I recieved at Monticello was so long on the road that I expected you would be with us yourself very soon after. finding however the season advance beyond the time for expecting you, without these expectations being realised, I wrote to you and directed my letter to be put into mr Mc.lure’s hands, and I hope you got it safely. on my arrival here I recieved a letter from Genl Kosciusko which had been brought by mr Gerry. it covered one for you. fearing to trust that by the post I detained it a few days till I got an opportunity, by a gentleman who was known to me, & who being to pass through Elizabeth town, promised to see that you should recieve it with certainty. still I am anxious till I learn from yourself that it has got to hand, as well as mine from Monticello. the General’s letters to me are short, merely relating to some of his affairs here, & mentioning in general his good health. I learn through other channels that he is able to walk.-I had hoped we should have seen you here ere this, and still flatter myself you will not let the session pass over without visiting Philadelphia, and to be assured that your partialities for the Northern part of our country will not prevent your coming to see what we are in the South. there will be an inducement the more soon, as Dr. Bache & mrs Bache move in April or May  to fix themselves in my neighborhood. be so good as to let me hear from you as soon as convenient as to the letters abovementioned, & to accept my friendly esteem and salutations.
          
            Th: Jefferson
          
        